 


110 HRES 1436 EH: Congratulating the Waipio Little League baseball team for winning the 2008 Little League World Championship.
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1436 
In the House of Representatives, U. S.,

September 27, 2008
 
RESOLUTION 
Congratulating the Waipio Little League baseball team for winning the 2008 Little League World Championship. 
 
 
Whereas, on August 24, 2008, the Waipio Little League baseball team from Waipio, Hawaii, defeated the Matamoros Little League team of Tamaulipas, Mexico, by a score of 12 to 3, to become the 2008 Little League Champions in the 2008 Little League World Series at Williamsport, Pennsylvania; 
Whereas the Waipio Little League team went undefeated through the 2008 Little League World Series defeating— 
(1)Shelton National Little League team of Shelton, Connecticut, by 3 to 1; 
(2)Citrus Park Little League team of Tampa, Florida, 10 to 2; 
(3)Canyon Lake Little League team of Rapid City, South Dakota, 6 to 4; 
(4)Mill Creek Little League team of Mill Creek, Washington, 9 to 4; 
(5)South Lake Charles Little League team of Lake Charles, Louisiana, 7 to 5; and 
(6)Matamoros Little League team of Tamaulipas, Mexico, 12 to 3; 
Whereas the first 12 runs scored by the Waipio Little League team were the most by one team in a World Series title game since 1998; 
Whereas the winning margin by the Waipio Little League team was the largest ever by a United States team over an international opponent in the title game; 
Whereas the 2008 Championship is the fourth World Championship title in a row for the United States; 
Whereas, on August 23, 2008, the Waipio Little League team won the United States Championship in a come-from-behind victory, scoring six runs in the sixth and final inning to win by 7 to 5; 
Whereas they displayed the perseverance, persistence, determination, and never-give-up attitude of true champions and set an example for men, women, and children all across the United States; 
Whereas the 2008 Waipio Little League World Champions are Iolana Akau, Jedd Andrade, Christian Donahue, Caleb Duhay, Ulumano Farm, Kainoa Fong, Trevor Ling, Keelen Obedoza, Khade Paris, Tanner Tokunaga, Jordan Ulep, Pikai Winchester, Matthew Yap, manager Timo Donahue, and coaches Kiha Akau and Gregg Tsukawa; 
Whereas the Waipio Little League team was successful because of solid coaching and execution of fundamentals and discipline; 
Whereas the World Series victories of the Waipio Little League baseball team exemplifies the sportsmanship, hard work, and dedication of its players, coaches, and families; and 
Whereas the achievement of the Waipio Little League team is the cause of enormous pride for the Nation, the State of Hawaii, and the community of Waipio: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the Waipio Little League baseball team on being 2008 Little League World Champions;  
(2)commends the team’s families, coaches, and community for their support and dedication to enabling the success of the team on and off the field; and 
(3)respectfully requests that the Clerk of the House transmit an enrolled copy of this resolution to the City and County of Honolulu and to each player, manager, and coach of the Waipio Little League baseball team for appropriate display. 
 
Lorraine C. Miller,Clerk.
